NUMBER 13-08-681-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE JUAN JOSE CASANOVA II


                         On Petition for Writ of Mandamus and
                            Request for Emergency Relief


                               MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        Relator, Juan Josa Casanova II, filed a petition for writ of mandamus and request

for emergency relief in the above cause on November 26, 2008. The Court, having

examined and fully considered the petition for writ of mandamus and the request for

emergency relief, is of the opinion that relator has not shown himself entitled to the relief



        1
          See T EX . R . A PP . P . 52.8(d) (“W hen denying relief, the court m ay hand dow n an opinio n b u t
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
sought. Accordingly, the petition for writ of mandamus and request for emergency relief

are DENIED. See TEX . R. APP. P. 52.8(a).

                                                            PER CURIAM


Memorandum Opinion delivered and
filed this 26th day of November, 2008.




                                            2